Name: Commission Regulation (EC) NoÃ 895/2008 of 12Ã September 2008 amending, for the thirteenth time, Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: social affairs;  United Nations;  political geography;  international affairs;  civil law;  criminal law
 Date Published: nan

 16.9.2008 EN Official Journal of the European Union L 247/19 COMMISSION REGULATION (EC) No 895/2008 of 12 September 2008 amending, for the thirteenth time, Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 10(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1763/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) The Commission is empowered to amend that Annex, taking into account Council Decisions implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of ICTY (2). Council Decision 2008/733/CFSP (3) of 15 September 2008 implements that Common Position. Annex I to Regulation (EC) No 1763/2004 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1763/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 315, 14.10.2004, p. 14. (2) OJ L 315, 14.10.2004, p. 52. (3) See page 63 of this Official Journal. ANNEX The following person shall be removed from Annex I to Regulation (EC) No 1763/2004: KaradÃ ¾iÃ , Radovan. Date of birth: 19.6.1945. Place of birth: Petnjica, Savnik, Montenegro, Serbia and Montenegro. Nationality: Bosnia and Herzegovina.